Leave to appeal the denial of an application to enforce the Determination and Order of the Commissioner of the Department of Environmental Protection dated March 27, 1980 is granted; and it is further
ORDERED that the appellants immediately cease all solid waste disposal operations, including the handling of special wastes, at their facilities located at 411 Wilson Avenue, Newark, and at 216 Paterson Plank Road, Carlstadt, pending the disposition of the appeal in the Appellate Division; and it is further
ORDERED that the Appellate Division accelerate its consideration of the appeal on the merits.
Jurisdiction is not retained.